Citation Nr: 1448114	
Decision Date: 10/30/14    Archive Date: 11/05/14

DOCKET NO.  10-31 970A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial disability rating, in excess of 30 percent, for service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Chris Loiacono, Agent


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

J. Mulvihill, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to June 1971.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a decision by the St. Petersburg, Florida Department of Veterans Affairs Regional Office (RO), dated October 2009, granting entitlement to a claim of service connection for PTSD, rated as 30 percent disabling, and an April 2010 decision denying entitlement to a TDIU. 

In April 2014, the Veteran appeared and provided testimony at a Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is associated with the claims file.

Additional pertinent evidence was received by the Board at the hearing.  Pursuant to 38 C.F.R. § 20.1304(c), the Veteran waived his right to receive an updated supplemental statement of the case from the RO incorporating a discussion of the new evidence.  Id. 

This appeal was processed using the "Virtual VA" paperless claims processing system.  Accordingly, any future consideration of this claim should take into consideration the existence of the electronic record.  


FINDINGS OF FACT

1.  For the entire period on appeal, the Veteran's chronic PTSD caused occupational and social impairment with reduced reliability and productivity due to disturbances of motivation and mood, and difficulty establishing and maintaining effective social relationships, as well as panic attacks and chronic depression, suicidal ideation, anxiety, depression, insomnia, nightmares, isolation, increased startle response, hypervigilance, irritability, anger outbursts, feelings of dread and fear, feelings of detachment, fear of crowds and avoidance of triggers, decreased interest in hobbies and social activities, and crowd avoidance. 

2.  The Veteran's PTSD symptoms do not more closely approximate occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood. 

3.  The Veteran's symptoms do not show any manifestations of, or functional impairment due to the Veteran's PTSD that are not encompassed by the schedular criteria.

4.  The Veteran does not meet the schedular requirements for a TDIU, and the competent and probative medical evidence demonstrates that his sole service-connected PTSD disability, when evaluated in association with his educational attainment and occupational experience, does not preclude all forms of substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating of 50 percent, but not higher, for PTSD are met or approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.21, 4.126, 4.130, Diagnostic Code 9411 (2013).

2.  The criteria for grant of TDIU have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107, 5110 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.1, 4.15, 4.16 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the present case, required notice was provided by letters dated July 2009 and December 2009.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

The duty to assist also imposes certain obligations on those who preside at a hearing.  The Court of Appeals for Veterans Claims (Court) held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the April 2014 Board hearing, the Veteran was assisted by an accredited representative, and the undersigned Veterans Law Judge specifically addressed the Veteran's symptoms, treatment, and current medical status, as well as the effects of his symptoms on his occupation.  Moreover, neither the Veteran, nor his representative, has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) , nor has he identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2) , and that any error in notice provided during the hearing constitutes harmless error. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's pertinent post-service VA treatment records have been obtained, and the Veteran has indicated that he only received mental health treatment from the Tampa VA Medical Center (VAMC) and Lakeland VA clinic.  Although there is an indication that the Veteran applied for Social Security Disability (SSD) in the past and such records exist, they were not accessible.  Upon review of the record, including the VA examination reports discussed below, the Board finds that the evidence as it currently stands is sufficient to decide the Veteran's claim of entitlement to an initial disability rating in excess of 30 percent for his service-connected PTSD. 

The Veteran was also provided with two VA examinations, dated October 2009 and March 2013, which the Board finds to be adequate for rating purposes, as the examiners had full and accurate knowledge of the Veteran's disabilities and contentions, and grounded their opinions in the medical literature and evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, although the Veteran questioned the objectivity of one VA examiner (October 2009) during his Board hearing, neither the Veteran nor his representative has objected to the adequacy of any of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011).

Therefore, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

II. Legal Criteria and Analysis

The Board has reviewed all of the evidence in the claims folders.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to these claims.

Claim for an Initial Disability Rating for service-connected PTSD, in excess of 30 percent

The Veteran asserts that he is entitled to an initial disability rating in excess of 30 percent for his service-connected PTSD.  Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4.  38 U.S.C.A. § 1155.  

Psychiatric disability is rated under the General Rating Formula for Mental Disorders.  In particular, PTSD is rated under 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411, which provides a 30 percent disability rating for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  

A 50 percent disability evaluation is assigned for occupational and social impairment with reduced reliability and productivity due to symptoms such as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; and difficulty understanding complex commands; impairment of short and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty establishing and maintaining effective work and social relationships. Id.

Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002); see also Sellers v. Principi, 372 F.3d 1318, 1326-27(Fed. Cir. 2004).  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).
 
When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, length of remissions, and the veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126(a).  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination. Id.  However, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation on the basis of social impairment.  38 C.F.R. § 4.126(b).

The Global Assessment Functioning (GAF) score is another tool used to assess a present state of mental health, and reflects the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996).  A score of 31 to 40 reflects some impairment in reality testing or communication or major impairment in several areas such as work or school, family relations, judgment, thinking, or mood.  A score of 41 to 50 is assigned where there are "[s]erious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (DSM-IV) 47 (4th ed. 1994).  A score of 51 to 60 is appropriate where there are "[m]oderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers)."  Id.  A GAF score of 61 to 70 indicates the examinee has some mild symptoms or some difficulty in social, occupational, or school functioning, but generally functions pretty well with some meaningful interpersonal relationships.  Id. at 46.  While particular GAF scores are not contained in the VA schedule of ratings for mental disorders, 38 C.F.R. § 4.130, they are a useful tool in assessing a Veteran's disability and assigning disability evaluations.  However, they are just one of many factors considered when determining an evaluation.

It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, including degree of disability, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3

The Veteran received two VA examinations, in October 2009 and March 2013.  In each exam, the Veteran consistently reported the following symptoms: sadness and depression lasting several days, which he rated 7 on a scale of 1 to 10, emotional instability or tearfulness for no reason, low energy, sleep impairment which interfered with daily activities, problems maintaining sleep with an average of 4 to 5 hours of sleep per night, regular nightmares, avoidance of triggers that might lead to anxiety episodes, inappropriate behavior where he helps others with money he needs for his own family, and obsessive behavior where "everything must be in order".  He reported past use of alcohol as a means to cope with his PTSD symptoms. He reported his mood to be generally anxious and fearful, with frequent feelings of dread.   He reported regular panic attacks, and was admitted to Lakeland General Hospital in 1972 or 1973 for a panic attack, and Dade City Hospital on two occasions for panic attacks in 2001.

With respect to social functioning, he reported he has no close social relationships outside his family, and stated that if it wasn't for his wife and family, he would "just take off".  Although he attends church, he does not socialize with members, and reported engaging in avoidance behaviors because he is distrustful and uneasy in the public and in crowds.  He also reported irritability or outbursts of anger, difficulty concentrating, hypervigilance and exaggerated startle response.  

The Veteran worked as a truck driver for two companies over a 40 year period.  He retired from Walmart as a truck driver in 2007, but stated that he chose to leave due to his anxiety symptoms while driving.  He stated he wanted to return to work but was fearful of being away from home and experiencing anxiety and fearfulness.  He declined to manage his symptoms with medication while driving.

In October 2009, the VA examiner indicated that the Veteran's symptoms were chronic and caused clinically significant distress or impairment in social, occupational or other important areas of functioning, and were considered moderate in severity.  He also noted that the Veteran had reduced ability to cope with daily stressors thereby lowering his self-confidence and self-esteem.  At that time, the examiner assigned a GAF score of 55.  

In March 2013, a different VA examiner noted that overall, the Veteran's symptoms reflected occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily with normal routine behavior, self-care and conversation.  At that time, the examiner assigned a GAF of 65.

The Veteran first sought treatment for his symptoms at the Tampa VAMC and Lakeland VA clinic beginning in 2009.  At that time, he reported symptoms of depression, tearfulness and overly emotional feelings, intrusive thoughts, night terrors, crowd avoidance, difficulty with loud noises, lack of energy, poor sleep, lack of interest and pleasure, anxiety, restlessness, and feeling on guard.  During treatment over an 8 month period, the Veteran's GAF score range was 52 to 55.

In April 2014, the Veteran offered testimony before the undersigned VLJ.  At that time, he discussed his PTSD symptoms and in particular, flashbacks from his year as a medic in Vietnam, panic attacks while driving, and difficulty being around other people.  He described suicidal thoughts which he suppressed due to his religious upbringing.  The Veteran also testified that he stopped going to VA mental health treatment because he did not feel he was taken seriously.  

The Veteran also submitted lay statements of two people from the church where he is a pastor, testifying as to their own observances of the Veteran's symptoms, including the Veteran acting suspicious, guarded, and not liking to be around crowds even during church functions.  One observed that the Veteran cannot handle rejection or what he views as rejection very well, and becomes emotional when he reflects on his time in Vietnam as a combat medic.

The Veteran is competent to testify as to his PTSD symptoms and was found credible at the time of his testimony.  Similarly, the lay statements of church members are being offered to describe individual observations of the Veteran's behavior, and are found to be competent.  As the lay statements are consistent with the Veteran's reported PTSD symptoms and those observed by VA examiners, such statements are also found to be credible. See Layno v. Brown, 6 Vet. App. 465 (1994); Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007).

When determining the appropriate disability evaluation to assign, the Board's primary consideration is a veteran's symptoms, but it must also make findings as to how those symptoms impact a veteran's occupational and social impairment. Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013).

The Board finds that since 2009, the Veteran has displayed symptoms more closely approximating a 50 percent disability rating, reflecting occupational and social impairment with reduced reliability and productivity due to disturbances of motivation and mood, and difficulty establishing and maintaining effective social relationships as evidenced by a lack of or desire to enter into social interaction and settings, with the exception of his family.  He continues to suffer from panic attacks, as well as chronic depression, suicidal ideation, anxiety, insomnia, nightmares, isolation, increased startle response, hypervigilance, irritability, anger outbursts, feelings of dread and fear, feelings of detachment, avoidance of triggers, decreased interest in hobbies and social activities, and crowd avoidance.  Notably, the Veteran was assigned GAF scores ranging from 52 to 55, which are indicative of moderate to serious impairment of social or occupational functioning.  There is no evidence suggesting the Veteran's symptoms have changed significantly.

The Board acknowledges that the symptoms described in the 2009 and 2013 VA examination reports, and the Veteran's April 2014 Board hearing do not indicate that the Veteran experiences all of the symptoms associated with a 50 percent disability evaluation for PTSD.  However, as noted above, the symptoms enumerated under the schedule for rating mental disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular disability rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Thus, a finding that there is occupational and social impairment resulting in reduced reliability and productivity, as well as suicidal ideation, is sufficient to warrant a 50 percent disability evaluation for the period on appeal, even though all the specific symptoms listed for a 50 percent evaluation are not manifested.  

Consideration has been given to assigning a higher disability evaluation for the period on appeal.  However, the Board finds no indication from the record that the Veteran meets the criteria for a 70 percent rating, to include occupational and social impairment, with deficiencies in most areas, such as work, school family relations, judgment, thinking, or mood due to such symptoms as: obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and/or inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, DC 9411.

At the March 2013 VA examination, the Veteran presented as clean, neatly groomed and appropriately dressed, and mood and effect were euthymic and appropriate.  He denied problems with primary support, social, housing, pain or medical problems.  He denied daily panic attacks or near-continuous depression affecting his ability to function independently, appropriately and effectively.  He reported generally functioning satisfactorily, with normal routine behavior, self-care and conversation, and occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  He reported irritability but with no periods of violence.  With respect to employability, the Veteran denied problems with concentration, getting along with others or coping with stress.  His ability to understand and follow instructions, as well as retain instructions and sustain concentration to perform simple tasks was considered not impaired.  During his Board hearing, the Veteran testified to occasional thoughts of suicide, but with no intent or plan.  Based on the forgoing, the criteria for a higher disability rating of 70 percent are not present at this time.

Consideration also has been given to assigning a staged rating; however, at no time during the period in question has the disability warranted a higher schedular rating.  Fenderson v. West, 12 Vet. App. 119 (1999).  

Extra-schedular Consideration

The Board has also considered whether referral for consideration of an extraschedular rating is warranted, noting that if an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an "extra-schedular" evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1).  

The Court has held that the threshold factor for extra-schedular consideration is a finding on part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disabilities at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the disability with the established criteria provided in the rating schedule for the disabilities.  If the criteria reasonable describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluations are therefore adequate, and no referral for extra-schedular consideration is require.  Thun v. Peake, 22 Vet. App. 111 (2008).

In this case, the evidentiary record does not show any manifestations of, or functional impairment due to, the Veteran's PTSD that are not encompassed by the schedular criteria.  There is no indication from the record that the Veteran receives frequent emergency or inpatient treatment for his PTSD, and in fact has denied receiving even regular outpatient mental health treatment.  In sum, there is no indication that the average industrial impairment from the Veteran's PTSD would be in excess of that contemplated by the disability evaluation assigned herein.  Accordingly, the Board has determined that referral of this case for extra-schedular consideration is not in order.  

Claim for TDIU

The Veteran is also seeking a TDIU.  Under VA regulations, a TDIU rating may be assigned where the schedular rating is less than total when the disabled person is, in the judgment of the VA, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one such disability, this shall be ratable at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent disability or more.  38 C.F.R. § 4.16(a).  Marginal employment shall not be considered substantially gainful employment.  

Substantially gainful employment is defined as work that is more than marginal, which permits the individual to earn a "living wage."  Id.  Marginal employment is defined as an amount of earned annual income that does not exceed the poverty threshold determined by the Census Bureau.  38 C.F.R. § 4.16(a).  

Referral to the Director of Compensation is dependent on whether the Veteran's service-connected disabilities, singly and/or in combination, preclude him from engaging in substantially gainful employment in light of his educational attainment and occupational experience.  See Moore v. Derwinski, 1 Vet. App. 356 (1991).

In reaching a decision, it is necessary that the record reflect some factor which takes the case outside the norm with respect to a similar level of disability under the rating schedule.  38 C.F.R. §§ 4.1, 4.15; Van Hoose, 4 Vet. App. 361.  The fact that a claimant is unemployed or has difficulty obtaining employment is not enough. The question is whether or not the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  See Beaty v. Brown, 6 Vet. App. 532, 538 (1994).

In April 2010, the RO denied the Veteran's claim for a TDIU because his service-connected disability rating did not meet the schedular threshold rating of 60 percent.  At this time, the Veteran is service-connected only for his PTSD.  Thus, even in light of the Board's grant of a higher initial rating for the Veteran's PTSD, the Veteran does not meet the threshold requirement for consideration of a TDIU based on his service-connected disability.  38 C.F.R. § 4.16(a).  With the Veteran failing to meet the schedular requirements of a TDIU, the Board will evaluate the Veteran's claim on an extra-schedular basis. 38 C.F.R. § 4.16(b).

The Veteran has achieved a high school diploma, and had a 40 year career driving a truck, retiring from his last employer in 2007.  He currently serves as pastor at a neighborhood church.  

The Veteran has asserted that although he retired from his last employer, he claims he did so due to panic attacks he suffered while driving.  Following his retirement, the Veteran testified that he bought a truck and did independent contracted driving but that the same problem occurred.  

In March 2013, during his most recent VA PTSD examination, the Veteran denied any problems with concentration, getting along with others or coping with stress.  Further, the VA examiner found that the Veteran's ability to understand and follow instructions, to retain instructions and sustain concentration to perform simple tasks was not considered impaired.  The Veteran's ability to sustain concentration to task persistence and pace, to respond appropriately to coworkers, supervisors or the general public, or to respond appropriately to changes in the work setting were all considered not impaired.

Based on the findings of the VA examiner, the Veteran currently is found capable of performing the physical and mental acts required by employment and, in fact, is currently employed as a pastor but is no longer driving a truck.  In short, although the Veteran has been a truck driver by trade and his panic attacks may inhibit his ability to continue to do so, his PTSD symptoms have not been found to impair his ability to otherwise engage in gainful employment should he so choose.  Therefore, the Board finds that a TDIU is not warranted at this time.

Based on the foregoing, the Board finds that the preponderance of the evidence is against the claim and the claim must be denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to an initial disability rating of 50 percent, but no higher, for the entire period on appeal is granted, subject to the laws and regulations governing payment of monetary benefits.

Entitlement to a TDIU is denied.





____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


